        Case 4:19-cv-04429 Document 1 Filed on 11/11/19 in TXSD Page 1 of 4



                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT
                                        HOUSTON DIVISION


STEFANO GERMINALE              §
         Plaintiff,            §
                               §
         vs.                   §                                   CIVIL ACTION NO. 4:19-cv-4429
                               §
AMICA MUTUAL INSURANCE COMPANY §
         Defendant.            §


                                  DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Defendant Amica Mutual Insurance Company and files this Notice of

Removal pursuant to 28 U.S.C. §1332(a), on the basis of diversity jurisdiction. In support

thereof, Defendant would respectfully show this Honorable Court the following:


                                                   I.
                                        Brief Statement of Facts

          A.        On October 11, 2019, this cause of action was commenced by Plaintiff Stefano

Germinale against Defendant Amica Mutual Insurance Company. The suit was commenced in

the 80th Judicial District Court of Harris County, Texas. A copy of Plaintiff’s Original Petition is

attached hereto as Exhibit A and incorporated herein by reference.

          B.        On or about October 16, 2019, Defendant Amica Mutual Insurance Company was

duly served with and received notice of Plaintiff’s Original Petition. Thus, this Notice of

Removal is timely filed on today’s date as it is within the thirty day time period mandated by 28

U.S.C. 1446(b).




Defendant’s Notice Of Removal/24789                                                            Page 1
        Case 4:19-cv-04429 Document 1 Filed on 11/11/19 in TXSD Page 2 of 4



          C.        Plaintiff files suit against Defendant, alleging causes of action for bad faith,

breach of contract, and violations of the Texas Insurance Code and Texas Deceptive Trade

Practices Act. See Exhibit A. A demand for a jury was made by Plaintiff in his Original Petition.

          D.        Amica Mutual Insurance Company, the carrier that issued the policy of insurance

involved in this matter, is a citizen of Rhode Island with its principal place of business located in

Lincoln, Rhode Island. See Exhibits B (printout from website of State of Rhode Island and

Providence Plantations Office of Secretary of State), and C (printout from website of Texas

Department of Insurance). Upon information and belief, Plaintiff is a citizen of Texas.

                                                  II.
                                       Arguments and Authorities

          A.        The judicial power of the United States extends to controversies between citizens

of different states. Art. 3, §2, United States Constitution. Federal district courts have jurisdiction

over all civil actions between citizens of different states, so long as the amount in controversy

exceeds $75,000, excluding interest and costs. 28 U.S.C. § 1332(a). Defendant Amica is a

foreign company. It is a citizen of Rhode Island and its principle place of business is also in

Rhode Island. Plaintiff is a citizen of Texas. In Plaintiff’s Original Petition, Plaintiff asserts an

amount in controversy within the jurisdiction of this Court. See Exhibit A, paragraph 2: seeking

“monetary relief over $200,000 but not more than $1,000,000.”

          B.        By reason of the aforementioned premises, Defendant desires and is entitled to

have this cause removed from the 80th Judicial District Court of Harris County, Texas, to the

United States District Court for the Southern District of Texas, Houston Division, such being the

District where said suit is pending.

          C.        Written notice of the filing of this Notice of Removal will be given to Plaintiff, by

and through his counsel of record as required by law.




Defendant’s Notice Of Removal/24789                                                                 Page 2
        Case 4:19-cv-04429 Document 1 Filed on 11/11/19 in TXSD Page 3 of 4



          D.        A true and correct copy of this Notice of Removal will be filed with the Clerk of

the 80th Judicial District Court of Harris County, Texas.

          WHEREFORE, PREMISES CONSIDERED, Defendant Amica Mutual Insurance

Company prays that this action be removed to this Honorable Court and that this Honorable

Court accept jurisdiction of this action and henceforth that this action be placed on the docket of

this Honorable Court for further proceedings, the same as though this action had originally been

instituted in this Honorable Court.


                                                        Respectfully submitted,

                                                        FLETCHER, FARLEY,
                                                        SHIPMAN & SALINAS, L.L.P.
                                                        2530 Walsh Tarlton Lane, Suite 150
                                                        Austin, Texas 787
                                                        (512) 476-5300
                                                        (Fax) 476-5771

                                                        By: /s/ Joanna Lippman Salinas
                                                        Joanna Lippman Salinas
                                                        State Bar No. 00791122
                                                        Southern District ID No. 29464
                                                        joanna.salinas@fletcherfarley.com

                                                        Attorneys for Defendant,
                                                        Amica Mutual Insurance Company




Defendant’s Notice Of Removal/24789                                                             Page 3
        Case 4:19-cv-04429 Document 1 Filed on 11/11/19 in TXSD Page 4 of 4



                                      Certificate of Service

     I hereby certify that a true and correct copy of the foregoing Defendant’s Notice of
Removal has been provided to the offices of:

          Danny Ray Scott
          SCOTT LAW OFFICES, P.C.
          P.O. Box 53358
          Houston, Texas 77052

by electronic service, in accordance with the Federal Rules of Civil Procedure, on November 11,
2019.


                                                    /s/ Joanna Lippman Salinas
                                                    Joanna Lippman Salinas




Defendant’s Notice Of Removal/24789                                                       Page 4
